                                                                Case 2:19-cv-01528-JCM-DJA Document 48 Filed 06/30/21 Page 1 of 2



                                                            1    FISHER & PHILLIPS LLP
                                                                 SCOTT M. MAHONEY, ESQ.
                                                            2
                                                                 Nevada Bar No. 1099
                                                            3    300 S. Fourth Street
                                                                 Suite 1500
                                                            4    Las Vegas, NV 89101
                                                                 Telephone: (702) 252-3131
                                                            5    E-Mail Address: smahoney@fisherphillips.com
                                                                 Attorney for Defendants,
                                                            6
                                                                 LVGV, LLC and Penn National Gaming, Inc.
                                                            7    and Charlie Tabilangan

                                                            8                             UNITED STATES DISTRICT COURT

                                                            9                                    DISTRICT OF NEVADA

                                                           10    YARITZA HERNANDEZ, an individual;    )             Case No. 2:19-cv-01528-JCM-DJA
                                                                                                      )
                                                           11                           Plaintiff,    )             STIPULATION AND ORDER TO
                                                                                                      )             EXTEND DEADLINE TO
FISHER & PHILLIPS LLP




                                                           12
                        300 S. Fourth Street, Suite 1500




                                                                 v.                                   )             REPLY TO OPPOSITION TO
                          Las Vegas, Nevada 89101




                                                           13                                         )             MOTION FOR SUMMARY
                                                                 CHARLIE TABILANGAN, an individual;   )             JUDGMENT
                                                           14    LVGV, LLC dba THE M RESORT SPA       )                    (First Request)
                                                                 CASINO, a Nevada Corporation; PENN   )
                                                           15    NATIONAL GAMING, INC., a             )
                                                                 Pennsylvania Corporation;            )
                                                           16
                                                                 EMPLOYEES/AGENTS DOES 1-10; and      )
                                                           17    ROE CORPORATIONS 11-20,              )
                                                                 INCLUSIVE,                           )
                                                           18                                         )
                                                                                        Defendants.   )
                                                           19    ____________________________________ )
                                                           20
                                                                         IT IS HEREBY STIPULATED AND AGREED by the parties’ counsel of
                                                           21
                                                                 record that Defendants will have an extension of time up to and including July 13, 2021
                                                           22
                                                                 to reply to Plaintiff Yaritza Hernandez’s Opposition to Defendants’ Motion for
                                                           23
                                                                 Summary Judgment (ECF No. 43). This is the first request for an extension of this
                                                           24
                                                                 deadline.       Defense counsel has deadlines and events in other matters, including
                                                           25
                                                                 preparing for depositions scheduled for June 28-30. Defendants’ Motion for Summary
                                                           26

                                                           27

                                                           28                                                 -1–

                                                                 FP 40929647.1
                                                                Case 2:19-cv-01528-JCM-DJA Document 48 Filed 06/30/21 Page 2 of 2



                                                            1    Judgment (ECF 40) was filed on May 28, 2021.
                                                            2     ISSO & ASSOCIATES                      FISHER & PHILLIPS LLP
                                                            3

                                                            4     By: /s/ Peter Isso, Esq.               By: /s/ Scott M. Mahoney, Esq.
                                                                     8275 S. Eastern                        300 South Fourth Street
                                                            5        Suite 200                              Suite 1500
                                                                     Las Vegas, Nevada 89123                Las Vegas, Nevada 89101
                                                            6        Attorneys for Plaintiff                Attorneys for Defendants
                                                            7

                                                            8                                            IT IS SO ORDERED:

                                                            9                                            ____________________________________
                                                                                                         UNITED STATES DISTRICT JUDGE
                                                           10
                                                                                                                 June 30, 2021
                                                                                                         Dated:______________________________
                                                           11
FISHER & PHILLIPS LLP




                                                           12
                        300 S. Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                           13

                                                           14

                                                           15

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28                                             -2–

                                                                 FP 40929647.1
